United States Court of Appeals
                             For the Eighth Circuit
                         ___________________________

                                 No. 17-2005
                         ___________________________

                                    Ramona Evans,

                        lllllllllllllllllllllPlaintiff - Appellant,

                                            v.

                      City of Helena-West Helena, Arkansas,

                        lllllllllllllllllllllDefendant - Appellee.
                                       ____________

                    Appeal from United States District Court
                   for the Eastern District of Arkansas - Helena
                                  ____________

                          Submitted: September 26, 2018
                             Filed: January 14, 2019
                                 ____________

Before COLLOTON, BEAM, and GRASZ, Circuit Judges.
                          ____________

COLLOTON, Circuit Judge.

       Ramona Evans, a resident of the City of Helena-West Helena, Arkansas,
appeals the dismissal of her claim against the City alleging a deprivation of
constitutional rights under 42 U.S.C. § 1983. Evans asserts that the clerk’s office in
the Phillips County District Court failed to document that she paid certain fines, and
then requested issuance of a warrant for her arrest. Her amended complaint alleges
that she was arrested, her car was towed, and she was held at the police station until
it was discovered that she had paid the fines. Evans asserts that the clerk’s failure to
document payments has become “a practice, custom and habit,” and the City’s
“unconstitutional policies” caused a deprivation of her liberty and property,
apparently in violation of the Due Process Clause of the Fourteenth Amendment.
Evans’s complaint does not specify when the arrest occurred, but it allegedly
happened sometime between July 18, 2013, and July 15, 2016. See R. Doc. 2, at 1.

       The district court dismissed Evans’s complaint for failure to state a claim, with
one sentence of explanation:              “Although Plaintiff’s allegations are
troubling—especially if, as Plaintiff alleges, it occurs frequently—the Clerk and the
District Court are state-government officials who are neither employed by Defendant,
nor amenable to suit.” Evans appeals.

      On the question of amenability to suit, we conclude that the district court erred.
Whether or not the clerk or the Phillips County District Court is “amenable to suit,”
the City of Helena-West Helena is the defendant, and it has no immunity from suit.
See Alden v. Maine, 527 U.S. 706, 756 (1999); Owen v. City of Independence, 445
U.S. 622, 638 (1980); Webb v. City of Maplewood, 889 F.3d 483, 485-86 (8th Cir.
2018). While a municipality cannot be held liable without an unconstitutional act by
a municipal employee, there is no requirement that the plaintiff establish that an
employee who acted unconstitutionally is personally liable. Webb, 889 F.3d at 487.
So even if the clerk personally has absolute or qualified immunity from suit and
damages, that immunity does not foreclose an action against the City if the complaint
adequately alleges an unconstitutional policy or custom and an unconstitutional act
by the clerk as a city employee.

       The district court’s other rationale—that the clerk is a state government official
whose actions are not attributable to the City—is more complicated. Whether the
clerk acts on behalf of the State, the City, or the County depends on the definition of

                                          -2-
the clerk’s official functions under relevant state law. McMillian v. Monroe County,
520 U.S. 781, 786 (1997); Dean v. County of Gage, 807 F.3d 931, 942 (8th Cir.
2015).

       The City defends the district court’s conclusion based on Amendment 80 to the
Arkansas Constitution. That Amendment, effective in 2001, vests the judicial power
in the “Judicial Department of state government, consisting of a Supreme Court and
other courts established by this Constitution.” Ark. Const. amend. 80, § 1. Another
section provides that “District Courts are established as the trial courts of limited
jurisdiction.” Id. § 7(A). The City maintains that because the Phillips County District
Court was part of the judicial department of state government, and the clerk was
appointed by a judge of the district court, the clerk’s actions against Evans were
attributable to the State, not to the City.

       Amendment 80, however, was not fully implemented immediately as to the
Phillips County District Court. The Amendment granted the General Assembly “the
power to establish jurisdiction of all courts . . . and the power to establish judicial
circuits and districts and the number of judges for Circuit Courts and District Courts.”
Id. § 10. Although the legislature provided in 2003 that Phillips County would have
a district court with elected judges, Ark. Code Ann. § 16-17-917 (West 2003), the
judges were not state employees. As of 2008, the “structure of limited jurisdiction
courts consist[ed] of a combination of full-time and part-time district and city courts
funded by city and county governments[.]” Ark. Code Ann. § 16-17-1101(2) (West
2008).

       The General Assembly then established “a pilot program that create[d] a
limited number of state-funded pilot state district court judgeships,” id. § 16-17-
1101(8), but Phillips County was not included. Id. § 16-17-1103. Judges outside the
pilot program, like those in Phillips County, continued to be employees of the cities
or counties, or both, that they served. Id. § 16-17-1107. It was not until 2017, after

                                          -3-
the events alleged in Evans’s complaint, that Phillips County was one of several
counties that were “reorganized as state district courts and served by a state district
court judge.” Ark. Code Ann. § 16-17-1112(a)(1) (West 2015). Until then, Phillips
County was among those counties that were “served by local district courts.” Id.
During the relevant period, state law gave cities and counties authority to set salaries
for the district court clerk, see Ark. Code Ann. § 16-17-211(b) (West 2012), and the
complaint alleges that employees of the court were hired by the City and paid by the
City, with salaries accounted for in the City’s annual budget.

       The district court resolved the case on a motion to dismiss, so the record has
not been developed with respect to the clerk’s duties and responsibilities, the source
of the clerk’s pay, or the degree of control that state or local officials, respectively,
exercised over the clerk. See McMillian, 520 U.S. at 789-93. At this stage of the
proceeding, however, we conclude that the complaint states at least a plausible claim
that the clerk was a city official at the time of the alleged wrongdoing, in which case
the City could be accountable for actions of the clerk that establish or carry out an
unconstitutional policy or custom of the municipality. We therefore conclude that the
case should not have been dismissed for failure to state a claim on the grounds
specified by the district court. We express no view on whether the complaint
otherwise is sufficient to state a claim against the City.

       The judgment is reversed and the case is remanded for further proceedings. It
is therefore unnecessary to address the district court’s denial of Evans’s post-
judgment motion to amend her complaint.
                       ______________________________




                                          -4-